McGivern and Nunez, JJ.
(dissenting). We dissent and find the order proper only insofar as it directs a meeting to consider an abridgement of the terms of office from three to two years to be effective in- futuro, i.e., to commence upon expiration of present terms, or January 1,1970. In our view, the rationale of Costello v. O’Kane (280 App. Div. 70) still commands respect, and an incumbent officer cannot ,be removed or be .subject to the shortening of his tenure until the expiration of his present term. If he be accused of serious abuse of office, the pertinent Federal statutes afford relief more immediate than is available in our courts, where up to now, a conservative and an aloof policy has been followed, vis-a-vis the internal affairs of labor unions. (See Labor-Management Reporting and Disclosure Act of 1959, tit. IV, § 401, subd. [h] and § 402, subd. [q], par. [2] [U. S. Code, tit. 29, § 481, subd. (h) and § 482, subd. (a), par. (2)]; also, Rules and Regulations of Secretary of Labor, part 417, June 22, 1964, eff. *36July 31,1964 [Code of Fed. Reg., tit. 29, §§ 417,1-17.25]; 4 CCH Labor Law Reporter, §§ 7170 through 7170.25, pp. 12,359-12,365.)
Further, we feel the provisions in the order relating to section 2 of article XX of the constitution, prescribing the time for the pre-election meeting of the general membership, and section 1 of article XIV of the constitution relating to the manner of selection of a nominations and elections committee are also unacceptable as they are not to be found in and exceed the petition presented to the court, and were never at issue. Nor is there any indication that as to these proposed constitutional amendments, any effort was made to achieve them by internal or administrative remedies.
We do not take such a dim view of the provision providing for supervision by the Honest Ballot Association, as this is a benign provision, not unreasonable, not seriously challenged by the union, and plausibly justifiable under the application requesting “ such further relief as may be proper ” in the eyes of the court.
Capozzoli, J. P., and Tilzer, J., concur with Steuer, J.; McGovern and Nunez, JJ., dissent in an opinion.
Order and judgment (one paper) entered on August 18,1969, affirmed, with $30 costs and disbursements to the respondents.